office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 lpazmon postn-116084-17 third party communication none date of communication not applicable uilc date date to jeremy h fetter area_counsel cc tegedc gcdal alpha road 13th floor mc ndal dallas texas tege division counsel from paul carlino branch chief employment_tax branch exempt_organizations employment_tax government entities tege associate chief_counsel subject whether an employment_tax audit concerns worker classification this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent question sec_1 whether the employment_tax audit of involves worker classification for the taxable periods and taxable years at issue when the taxpayer used the services of a professional_employer_organization peo to pay compensation to its sole corporate officer and the service has determined that the taxpayer is liable for additional employment taxe sec_1 due to the service’s recharacterization of payments made by the taxpayer to its corporate officer as wages the taxpayer conclusion for purposes of this memo employment_taxes means the federal_insurance_contributions_act fica tax under i r c the federal_unemployment_tax_act futa_tax under i r c and the collection of income_tax at source on wages under i r c postn-116084-17 the employment_tax audit does not involve worker classification for the taxable periods and years at issue because the taxpayer treated its corporate officer as an employee either by withholding employment_taxes from wages paid to the corporate officer or pursuant to the terms of the contractual agreement between the taxpayer and the peo facts the taxpayer is currently under an employment_tax audit for each of the four taxable quarters included in the -------------------- taxable years as well as the taxable years ending ------------------------------------------------------------- on -------------------- the taxpayer entered into a contract entitled client service agreement with ----------------------------------------------------------entire workforce including its corporate officer assigned employees under the terms of the contract the taxpayer was required to supervise all assigned employees and set their times wages and other terms and conditions of employment the contract further provides that control_over the day-to-day job duties of assigned employees and over the job site at which or from which the assigned employees perform their duties is solely and exclusively assigned and assumed by the taxpayer the duties of the peo under the contract include administering taxpayer payroll designated benefits and personnel policies and procedures related to the assigned employees providing human resource administration and payroll administration with respect to the assigned employees furnishing and keeping workers compensation insurance covering the assigned employees processing and paying wages from its own accounts to the assigned employees based on the hours and wage information reported by the taxpayer and filing all employment_tax returns ie form_940 employer's annual federal unemployment futa_tax return and form_941 employer's quarterly federal tax_return with the government and furnishing information returns to the workers the peo’s duties under the contract however were limited to only those wages that were reported and verified by the taxpayer to the peo for each pay_period in the event the taxpayer paid wages to the assigned employees that were not reported to the peo the contract provides that the taxpayer will be solely responsible for damages of any nature out of the client’s failure to report payment of unreported wages to any of the assigned employees the third party was part of an industry that among other things markets its ability to assist employers with ministerial tasks associated with the reporting and payment of employment_taxes a professional_employer_organization peo is the name commonly used to reference entities in this industry and we will reference the third party as such for the duration of this memo postn-116084-17 for the taxable quarters included in the ------ taxable_year as well as the -------taxable year the taxpayer’s corporate officer received wage payments through the peo these wages were reported on a form_w-2 wage and tax statement issued by the peo under the peo’s ein and included on forms and filed under the peo’s ein during this same year the corporate officer also received distributions directly from the taxpayer reported on a schedule_k-1 form_1120s shareholder’s share of income deductions credits etc under the taxpayer’s ein the distributions were not reported or verified by the taxpayer to the peo as wages so were not included on the employment_tax returns filed under the peo ein for the taxable quarters included in the ------ taxable_year as well as the ------- taxable_year the taxpayer did not contract with the peo instead the taxpayer withheld employment_taxes from wages it paid to its common_law employees and corporate officer the taxpayer reported these wage payments on forms and and issued forms w-2 to its common_law employees and its corporate officer during the --- ------- taxable_year the corporate officer also received distributions directly from the taxpayer reported on a schedule_k-1 form_1120s under the taxpayer’s ein during the audit the service determined that the wages reported for the -------------------- tax years with respect to its corporate officer are unreasonably low thus the service is proposing to recharacterize portions of the distributions paid_by the taxpayer directly to the corporate officer as wages and is proposing to assess additional employment_tax liabilities on such wages law and analysis for employment_taxes to apply an employer-employee relationship must exist an officer of a corporation who performs more than minor services and receives remuneration for such services is a considered an employee sec_3121 sec_31_3121_d_-1 sec_31_3306_i_-1 c -1 f see 119_tc_121 aff’d 93_fedappx_473 3d cir when an employer has provided additional compensation to an employee but has not subjected that compensation to withholding because it believes an exception from the definition of wages or of employment applies the service will assess employment_taxes under code sec_6201 against the portion of the payment that is being recharacterized as wages in contrast a worker classification issue arises when a service_recipient employer has classified an individual performing service as an independent_contractor or some other non-employee designation and has not withheld employment_taxes from compensation paid to the individual code sec_7436 provides the tax_court with jurisdiction to review certain employment_tax determinations made by the service in a worker postn-116084-17 classification case and the proper amount of employment_tax under such determinations in the present case there is no dispute that at all times during the taxable periods and taxable years at issue the taxpayer’s corporate officer performed more than minor services for the taxpayer received compensation_for such services and was an employee of the taxpayer pursuant to code sec_3121 for ------ the taxpayer treated the corporate officer as an employee evidenced by its issuance of a form_w-2 to the corporate officer reporting wage compensation as well as inclusion of such wage compensation on the forms and it filed with the service thus the audit of the ------- taxable periods and taxable_year with respect to the corporate officer is not properly considered worker reclassification the service should assess employment_taxes for ------- under sec_6201 against the portion of the payment that is being recharacterized as wages the position taken in this memorandum ie that the audit of the ------ taxable periods and taxable_year does not involve worker classification is consistent with the tax court’s orders in martin s azarian p a v commissioner docket no azarian and patricia arroyo dds corp alex mansilla and mercedes p arroyo v commissioner docket no arroyo these cases were dismissed by the court for lack of jurisdiction on the basis that the service had not made any determinations for purposes of sec_7436 when the corporations treated the officers as employees by issuing them a form_w-2 reporting wages and did not claim entitlement to sec_530 relief the court stated that sec_7436 only confers jurisdiction on the court to determine the correct amount of employment_tax when the service makes a worker classification determination or a determination that a taxpayer was not entitled to sec_530 relief not when the service concludes that a taxpayer underreported reasonable wage compensation_for ------ the corporate officer also received a form_w-2 reporting wages for services rendered to the taxpayer and the wages were also reported on forms and however the forms were filed under the peo’s ein and not the taxpayer’s the use of a peo by the taxpayer as a conduit for paying wages to its corporate officer however specifically the court has jurisdiction to review determinations that individuals are employees for purposes of employment_taxes under subtitle c of the code ie requiring reclassification of a nonemployee to employee status or the person for whom services are performed is not entitled to relief under sec_530 of the revenue act of sec_530 the tax_court has held that it has jurisdiction under sec_7436 when four required elements are present an examination in connection with the audit of any person a determination by the secretary that one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such individual an actual controversy involving the determination as part of an examination and the filing of an appropriate pleading in the tax_court 144_tc_24 see also 142_tc_225 the taxpayer has not claimed entitlement to sec_530 relief postn-116084-17 does not affect whether the audit for ------- with respect to the distribution made by the taxpayer to its corporate officer is considered a worker classification audit the contractual arrangement demonstrates that no underlying issue of employment_tax classification status exists because the taxpayer specifically contracted with the peo to fulfill its obligations as an employer with respect to the treatment of the corporate officer as its employee thus the dispute is not whether the corporate officer performed more than minor services for the taxpayer and received compensation_for those services ie whether the corporate officer was an employee rather the dispute is limited to the amount of compensation required to be treated as wages paid to the corporate officer - including distributions paid directly by the taxpayer that did not flow through the peo - for employment_tax purposes ie whether the additional payments constitute wages rather than distributions consistent with the tax court’s reasoning in azarian and arroyo the service has not made a worker classification determination for the ------ taxable periods and taxable_year with regard to the corporate officer when the service concludes that the taxpayer underreported reasonable wage compensation therefore the service should also assess employment_taxes for ------- under sec_6201 against the portion of the payment that is being recharacterized as wages this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
